Citation Nr: 1633807	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2013 substantive appeal, the Veteran, through his attorney at the time, requested a videoconference hearing.  In February 2016, the Veteran was provided notice that a hearing had been scheduled in March 2016.  However, in March 2016, the Veteran withdrew his hearing request.  Therefore, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals VA medical records dated from April 2004 to May 2012.  These records were considered in a December 2012 statement of the case (SOC).  The remaining documents in Virtual are either duplicative of the records in VBMS or not relevant to the issues on appeal.

The Board also notes that the Veteran and his representative have submitted additional evidence in support of his claim.  They also provided a waiver the RO's initial consideration.  

The issues of entitlement to service connection for an acquired psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At worst, the Veteran has Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

3.  A bilateral knee disorder, including arthritis, did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to the Veteran's military service.

4.  A lumbar spine disorder, including arthritis, did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  A bilateral knee disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  A lumbar spine disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss and tinnitus.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.

With respect to his claims of entitlement to service connection for a bilateral knee disorder and a lumbar spine disorder, the RO mailed the Veteran a notice letter in December 2010.  The letter was returned to the RO; however, after verifying the Veteran's address, it was resent to the Veteran in March 2011, prior to the initial adjudication of the claim in June 2012.  The letter informed him of the evidence needed to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA knees examination in January 2012 and a VA audiology examination in April 2012. 

As discussed below, the Board finds that the VA examinations and opinions in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and are supported by rationale. With respect to the increased rating claim, the VA audiology examination fully addressed the rating criteria that are relevant to rating the Veteran's bilateral hearing loss and tinnitus.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the April 2012 2012 VA examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life.  In particular, it was noted that the Veteran has to ask people to repeat themselves and that he has to turn up the volume of the television.  Nevertheless, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 455-56.  There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion under Martinak.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss and tinnitus since he was last examined in April 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

The Board does note that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a lumbar spine disorder; however, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim because the Veteran has not been shown to have an injury, disease, or injury related to his lumbar spine in service.  As discussed below, his service treatment records are negative, and he has not identified any injury, disease, or event in service.  Rather, he has simply asserted that the disorder should be service-connected.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case. 38 C.F.R. § 3.159(c)(4)(i)  cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss.

During the April 2012 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
35
40
45
45
60
48
LEFT
30
40
45
60
60
51

The Maryland CNC controlled speech discrimination test revealed speech recognition of 70 percent in the right ear and 76 percent in the left ear.

These audiometric findings equate to Level IV hearing loss in the right ear and Level IV hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 10 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the April 2012 VA examination has resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period. 

The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted.

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss.


Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent rating has been in effect since September 30, 2010, which was the date on which the original service connection claim was received.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87 (2015).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period and he has been in receipt of the maximum 10 percent during the entire appeal period. Fenderson, 12 Vet. App. at 126. 


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which primarily consist of difficulty hearing and ringing in the ears.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  

With regard to hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss and tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Bilateral Knee Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disorder.

The Veteran's service treatment records indicate that he injured his left knee while playing softball in April 1969.  The treatment note indicated that the Veteran sustained soft tissue trauma and that there was no swelling or contusion.  He was prescribed rest to treat the injury.  The Veteran had no subsequent complaints concerning his left knee following the injury.  In addition, his service treatment records are entirely negative for complaints or findings pertaining to the right knee.  Moreover, in a March 1970 separation examination, the examining medical officer noted a normal clinical evaluation of the knees.  In an associated report of medical history, the Veteran also denied having arthritis, joint deformity, lameness, or a trick or locked knee.  

Given such evidence, the Board finds that the contemporaneous record affirmatively establishes that a bilateral knee disorder, such as arthritis, did not manifest during the Veteran's active service.  There is also no evidence that a right or left knee disorder manifested within one year of the Veteran's military service or that he continuity of symptomatology.

In addition to the lack of evidence showing that a bilateral knee disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's current bilateral knee disorder to his military service. 

An April 2010 VA magnetic resonance imaging (MRI) study showed the Veteran had a left knee meniscus tear at the posterior horn or body junction.

In a May 2010 VA treatment note, the Veteran complained of stiffness and pain in both of his knees.  He reported difficulty with prolonged walking, standing, sitting, or bending.  He ambulated with a cane.

In a July 2010 VA treatment note, the Veteran complained of significant pain in his bilateral knees.  The primary care physician's impression was degenerative joint disease of the knees.

In a June 2011 VA treatment note, the Veteran complained of left knee pain, and he was issued a left knee brace.

During a January 2012 VA knees examination, the Veteran complained of constant pain in his left knee.  The VA examiner noted that the Veteran had a left knee meniscal tear in 2010.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The VA examiner noted that the Veteran's injury during service was transient and that he was only treated once for minor trauma that did not require follow-up.  In addition, there were no complaints about his knees during the Veteran's March 1970 separation examination.  The examiner further noted that the Veteran had been seeking treatment through VA since 2006, yet did not complain of knee pain until 2010, which was approximately 30 years after the minor left knee injury in 1969.

Based on the foregoing, the Board finds that the most probative evidence shows that a right and left knee disorder, including arthritis, did not manifest in service or within one year thereafter.  Indeed, in reviewing the record on appeal, the Board notes that the first complaints of knee pain were in 2010, which was over 30 years after the Veteran's separation from service.  The Veteran has not asserted otherwise.

The Board further finds that the evidence of record shows that the Veteran's current right and left knee disorders are not causally or etiologically related to his active service or any incident therein, including a softball injury in April 1969.  Indeed, as set forth above, in January 2012, a VA medical examiner concluded that it was less likely than not that the Veteran's current disorder was related to his active service.  The Board notes that there is no other medical evidence of record which contradicts this opinion or otherwise suggests a link between the Veteran's current right or left knee disorders and his active service or any incident therein.

The Board acknowledges the Veteran's claim that he currently has a bilateral knee disorder related to his military service.  However, the Board finds that the opinion of the January 2012 VA examiner is of greater probative weight than the Veteran's more general lay assertions. The examiner reviewed and considered the evidence of record, including the Veteran's medical history, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

In summary, the Board finds that the most probative evidence shows that a bilateral knee disorder was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of service discharge, and his current right and left knee disorders are not otherwise causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Lumbar Spine Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a lumbar spine disorder.  In fact, his March 1970 separation examination found his spine to be normal.  Moreover, the evidence does not show that he was diagnosed with such a disorder within close proximity thereto.  Indeed the Veteran's post-service medical records do not document any complaints or treatment until many decades after his military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the Veteran has not stated that his lumbar spine disorder manifested in service. 

 In addition to the lack of evidence showing that a lumbar spine disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran has not identified any cause or symptoms in service.  Rather, he has simply asserted that he should be service-connected without identifying any theory of entitlement.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  Therefore, the Board finds that a lumbar spine disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

The Board finds that a remand is necessary to obtain additional VA examinations and opinions, to obtain any available outstanding VA treatment records, and to readjudicate the claims on appeal.


The Veteran has not been afforded a VA examination in connection with his claim for service connection for hepatitis C.  His VA treatment records do indicate that he has been diagnosed with hepatitis C, and the Veteran has indicated that he began using drugs as a result of his stressors in service.  Thus, he appears to be asserting that his hepatitis C may be directly related to service.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.

As to the claim for service connection for an acquired psychiatric disorder, the Veteran has contended that his first stressor occurred while he was in basic training.  He reported that his best friend was killed in Vietnam and that his unit denied his request to travel home for the funeral.  In addition, he reported that a bomb was dropped near a Jeep that he was driving.  He reported that he managed to hold onto the steering wheel and veered the Jeep into a ditch.  The bomb was dropped in Korat, Thailand, where unused bombs were dropped before aircraft landed.  A review of the VA treatment notes shows diagnoses of depression (May 2004 VA primary care note); a positive PTSD screen (June 2005 VA nursing note); alcohol and polysubstance dependence and a mood disorder due to the polysubstance dependence (June 2011 VA mental health treatment note); and an adjustment disorder with mixed anxiety and depression, substance-induced mood disorder, and alcohol, cocaine, and cannabis addictive disorder (June 2011 VA mental health consultation).  The Veteran and his attorney submitted a May 2016 private psychiatric evaluation and opinion.  However, the Veteran has not been afforded a VA examination to clarify the nature and etiology of his claimed psychiatric disorder.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any psychiatric disorders that may be present

In addition, the Board notes that, throughout the appeal, the Veteran has reported two separate stressors in support of his claimed PTSD.  However, the record does not reflect that these stressors have been verified.  Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor for non-combat Veterans. See 75 Fed. Reg. 39843, 39852 (July 13, 2010).  The revised regulations no longer require the verification of an in-service stressor involving fear of hostile military or terrorist activity.  The Veteran's reported stressors are not related to a fear of hostile military or terrorist activity.  On remand, the AOJ should determine whether any updated stressor statement provided by the Veteran contains sufficient information to verify with the Joint Services Records Research Center.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder and a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.  The AOJ should specifically seek outstanding VA medical records from the VA Illiana Health Care System in Danville, Illinois; the VA Outpatient Clinic in Springfield, Illinois; the West Palm Beach VA Medical Center; and any other facilities that the Veteran has been treated.  

2.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Service Records Research Center (JSRRC), or any other appropriate entity, to attempt to verify the Veteran's claimed stressors.

If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant should then be given an opportunity to respond.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that are present.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to active service.  In so doing, the examiner should discuss possible risk factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


